Exhibit 10.1
CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
This Confidential Settlement Agreement and General Release (“Agreement”) is
entered into this 27th day of March, 2009, by and between Duane Goodwin (the
“Employee”) and BlueLinx Corporation (“BlueLinx Corporation”), on its own behalf
and on behalf of its parents, subsidiaries and affiliates, and their respective
predecessors, successors, assigns, representatives, officers, directors, agents
and employees. The term “BlueLinx Corporation,” when used in this Agreement,
includes BlueLinx Corporation, its parents, subsidiaries or affiliates, and
their respective predecessors, successors, assigns, representatives, past or
present officers, directors, agents or employees.
WHEREAS Employee’s employment will be terminated effective April 1, 2009.
NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto, intending to be legally bound, do
hereby agree as follows:

  1.  
Payable to Employee: BlueLinx Corporation agrees to pay Employee a lump sum
payment of $500,000.00, less all applicable withholdings, taxes, and payroll
deductions for which an IRS Form W-2 shall be issued to the Employee.

  2.  
No Further Compensation Owed. Employee agrees and represents that no other form
of monetary compensation, including but not limited to: wages, commissions,
benefits, bonuses, vacation pay, sick pay, stock, stock options, or severance,
is owed to Employee other than that which is provided for in Paragraph 1 above.
Employee further agrees that Employee will not continue to accrue any additional
vacation and /or additional monetary benefit during the period Employee is
receiving payment.

  3.  
Waiver and Release of Claims. The Employee, on behalf of Employee, Employee
descendants, dependents, heirs, executors, administrators, assigns, and
successors, covenants not to sue, and fully, finally and forever releases and
discharges BlueLinx Corporation from any and all claims and rights of any kind
that Employee may have, whether now known or unknown, suspected or unsuspected,
arising out of or in any way connected with Employee employment relationship
with BlueLinx Corporation as of the date this Agreement is executed. These
claims and rights released include, but are not limited to, claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Equal Pay Act, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, state
fair employment statutes, and under other federal, state, local, statutory,
common law, and the law of contract, tort and any and all claims for attorneys’
fees.

  4.  
Payment of Applicable Taxes. The Employee is and shall be solely responsible for
all federal, state and local taxes that may be owed by Employee by virtue of the
receipt of any portion of the monetary payment provided under this Agreement.
The Employee agrees to indemnify and hold BlueLinx Corporation harmless from any
and all liability, including, without limitation, all penalties, interest and
other costs that may be imposed by the Internal Revenue Service or other
governmental agencies regarding Employee share of any tax obligations that may
arise from the monetary consideration made to the Employee under this Agreement.

  5.  
Assistance to BlueLinx Corporation. The Employee agrees to cooperate with
BlueLinx Corporation to provide all information that BlueLinx Corporation may
hereafter reasonably request with respect to matters involving the Employee’s
present or former relationship with BlueLinx Corporation, the work the Employee
has performed, or present or former employees or customers of BlueLinx
Corporation, so long as such requests do not unreasonably interfere with any
other job in which the Employee is engaged. BlueLinx Corporation agrees to
reimburse the Employee for all reasonable out-of-pocket costs Employee incurs in
connection herewith.

  6.  
Confidentiality and Non-Disclosure. The Employee shall not disclose the fact of
this Agreement, the settlement amount, the terms of this Agreement, the facts
and circumstances giving rise to this Agreement, or the existence of any claim
that Employee has, or may have, that is subject to the release of claims
contained in this Agreement, to anyone other than the Employee’s spouse,
immediate family members, attorney and/or tax and financial advisors unless
legally required to do so. Should the Employee disclose information about this
Agreement to the Employee’s spouse, immediate family members, attorney and/or
tax and financial advisors, the Employee shall advise such persons that they
must maintain the strict confidentiality of such information and must not
disclose it. In the event that the Employee is legally required to disclose the
information covered by this paragraph, Employee agrees to immediately notify
BlueLinx Corporation’s Legal Department in writing.

 

 



--------------------------------------------------------------------------------



 



  7.  
Transfer of Claims. The Employee represents and warrants that Employee has not
assigned, transferred, or purported to assign or transfer, to any person, firm,
corporation, association or entity whatsoever, any released claim. The Employee
agrees to indemnify and hold BlueLinx Corporation harmless against, without any
limitation, any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, court costs, expenses (including attorney’s fees), causes of
action or judgments based on or arising out of any such assignment or transfer.

  8.  
Termination of Employment/Re-Employment. The Employee’s employment relationship
with BlueLinx Corporation has been terminated. The Employee understands and
agrees that, Employee is ineligible to be re-employed by BlueLinx Corporation,
its subsidiaries, affiliates, parents or divisions in the future and that
Employee will not knowingly apply for a position with BlueLinx Corporation.

  9.  
Return of Property. As a condition precedent to the Employee’s receipt of the
monetary payment provided under this Agreement, the Employee shall return all
BlueLinx Corporation property possessed by the Employee to BlueLinx Corporation
Human Resources Department, including all documents, disks, and other items
containing confidential and/or proprietary information, as defined in paragraph
9, below.

  10.  
Confidential and/or Proprietary Information. The Employee agrees that Employee
has not and in the future will not use or disclose to any third party
Confidential Information, unless compelled by law and after notice to BlueLinx
Corporation, and further agrees to return all documents, disks, or any other
item or source containing Confidential Information, or any other BlueLinx
Corporation property, to BlueLinx Corporation upon execution of this Agreement.
If the Employee has any question regarding what data or information would be
considered by BlueLinx Corporation to be information subject to this provision,
the Employee agrees to contact BlueLinx Corporation’s Legal department in
writing for written clarification.

  11.  
Non-Admission. This Agreement does not constitute an admission by BlueLinx
Corporation or Employee of any violation of any law or statute.

  12.  
Non-Disparagement and Incitement of Claims. The Employee agrees that the
Employee will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of BlueLinx Corporation. In the event such
a communication is made to anyone, including but not limited to the media,
public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and the Employee will be required
to reimburse BlueLinx Corporation for any and all compensation and benefits paid
under the terms of this Agreement. The Employee also agrees that Employee will
not encourage or incite other current or former employees of BlueLinx
Corporation to disparage or assert any complaint, claim or charge, or to
initiate any legal proceeding, against BlueLinx Corporation.

  13.  
Material Breach. The Employee acknowledges that if Employee materially breaches
or threatens to materially breach this Agreement, including but not limited to
the Employee’s obligations in the paragraphs pertaining to Confidentiality and
Non-Disclosure, Return of Property, Confidential and/or Proprietary Information,
and Assistance to BlueLinx Corporation, and/or commences a suit or action or
complaint in contravention of this release and waiver of claims, BlueLinx
Corporation’s obligations to pay the monies and/or provide the benefits referred
to above shall immediately cease and BlueLinx Corporation shall be entitled to
all other remedies allowed in law or equity, including but not limited to the
return of any payments made to Employee under this Agreement.

  14.  
Entire Agreement. This Agreement contains the entire agreement and understanding
between the Employee and BlueLinx Corporation with respect to Employee’s
separation from BlueLinx any and all disputes or claims that the Employee has,
or could have had, against BlueLinx Corporation as of the date this Agreement is
executed, and supersedes all other agreements between the Employee and BlueLinx
Corporation with regard to Employee’s employment, compensation or any disputes
or claims. This Agreement shall not be changed unless in writing and signed by
both the Employee and BlueLinx Corporation.

 

2



--------------------------------------------------------------------------------



 



  15.  
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair any other provisions, which shall remain in
full force and effect.

  16.  
Governing Law. This Agreement has been made in the State of Georgia and the laws
of Georgia shall apply to it.

  17.  
Employee’s Acknowledgement. The Employee acknowledges that no representation,
promise or inducement has been made other than as set forth in this Agreement,
and that the Employee enters into this Agreement without reliance upon any other
representation, promise or inducement not set forth herein. The Employee further
acknowledges and represents that Employee assumes the risk for any mistake of
fact now known or unknown, and that Employee understands and acknowledges the
significance and consequences of this Agreement and represents that its terms
are fully understood and voluntarily accepted. The Employee also acknowledges
(a) that Employee has consulted with or has had the opportunity to consult with
an attorney of Employee choosing concerning this Agreement and has been advised
to do so by BlueLinx Corporation, and (b) that Employee has read and understands
this Agreement, is fully aware of its legal effect, and has entered into it
freely and voluntarily based on Employee own judgment. The Employee acknowledges
that Employee has been given a reasonable time to consider the terms of this
Agreement.

  18.  
Twenty-One Day Consideration Period. The Employee acknowledges that Employee has
been given a period of at least twenty-one (21) days to consider the terms of
this Agreement and, if Employee should execute it prior to the expiration of the
twenty-one day consideration period, knowingly waives Employee right to consider
this Agreement for twenty-one days.

  19.  
Seven-Day Revocation Period. The Employee acknowledges that Employee may, for a
period of seven (7) days following the execution of this Agreement, revoke
acceptance thereof. This revocation must be done in writing and delivered to
BlueLinx Corporation’s Legal Department before the close of business on the
seventh day. This Agreement shall not become effective until the expiration of
this seven-day revocation period.

  20.  
Headings. The headings contained in the Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

                      DUANE GOODWIN       BLUELINX CORPORATION    
 
                    /s/ Duane Goodwin       By:   /s/ George Judd              
       
 
          Title:   President and CEO             Date: 3/27/2009       Date:
3/27/2009    

 

3